Citation Nr: 1101167	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, W.S.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1977 to May 
1984.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2009, the Veteran testified at a videoconference 
hearing conducted before the undersigned Veterans Law Judge 
(VLJ).  A copy of the transcript of the hearing is of record.

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a 
psychiatric disorder, to include as secondary to service-
connected hepatitis C, was raised by the record, to 
include at the September 2009 hearing, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the 
issue and it is referred to the AOJ for appropriate action 
in the first instance.  

The issue of entitlement to an evaluation in excess of 40 percent 
for service-connected hepatitis C is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected hepatitis C is manifested by 
daily fatigue, right upper quadrant pain, malaise, nausea, and 
slight hepatomegaly; it is not manifested by incapacitating 
episodes, substantial weight loss, or debilitating 
symptomatology.




CONCLUSION OF LAW

The criteria for an initial evaluation of 40 percent, but no 
more, for service-connected hepatitis C have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be 
provided prior to an initial RO decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to 
a claimant if the error does not affect the essential fairness of 
the adjudication, such as where (1) the claimant demonstrates 
actual knowledge of the content of the required notice; (2) a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 
__ (2009).  Defective timing may be cured by a fully compliant 
notice letter followed by a readjudication of the claim.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

However, "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled."  
Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-17 (2007) (noting that once an initial VA 
decision awarding service connection and assigning a disability 
evaluation and effective date has been made, section 5103(a) 
notice is no longer required).  Additionally, where service 
connection has been granted, the claimant bears the burden of 
demonstrating prejudice from defective notice with respect to 
downstream elements such as effective dates or disability 
ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The 
Veteran has made no such assertions here.  Accordingly, regarding 
the initial evaluation for service-connected hepatitis C, VA's 
duty to notify has either has been satisfied or any deficiency 
has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran's service treatment records, VA medical records, and 
identified private medical records have been obtained.  VA 
provided the Veteran with adequate medical examinations in 
November 2006 and September 2008.  Additionally, the Veteran 
provided testimony at a September 2009 Board hearing.  There is 
no indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the claims 
file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), 
aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also 
Dingess/Hartman, 19 Vet. App. at 486.  In that regard, the Board 
further notes that, to the extent there is a need to develop 
additional evidence in support of the Veteran's initial rating 
claim beyond the evidence that is required to support a rating 
higher than the 40 percent that is being granted by this 
decision, such development is addressed in the remand portion of 
this decision.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).  When a question arises as to which of two 
ratings applies under a particular code, the higher rating is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board notes, however, that this rule 
does not apply here because the current appeal is based on the 
assignment of an initial rating for a disability following the 
grant of service connection for hepatitis C.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson, 12 Vet. 
App. at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time.  Fenderson, 12 Vet. App. at 126.

By a November 2006 rating decision, the RO granted service 
connection for hepatitis C and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code 7354, effective December 
29, 2005.  The current 10 percent evaluation contemplates 
hepatitis C with intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less than 
two weeks, during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7354.  

Hepatitis C warrants a 20 percent evaluation where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation contemplates hepatitis C 
manifested by daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or incapacitating episodes (with 
symptoms such as fatigue malaise, nausea, vomiting, anorexia, 
arthralgia and right upper quadrant pain) having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 12-
month period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or incapacitating 
episodes symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least 6 weeks during the past 12-month 
period, but not occurring constantly.  A 100 percent rating is 
assigned for near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 
7354.

In a November 2005 private medical record, the diagnosis was 
moderately active chronic hepatitis.  In December 2005 VA medical 
records, the Veteran reported right upper quadrant pain.  A 
biopsy showed active hepatitis C.  The Veteran reported that he 
was not able to afford his medications.  

In an April 2006 lay statement, the Veteran reported that he was 
receiving ribaviran and pegasys treatment.  He stated that he 
tired very easily, got the chills, and was unable to work full 
days.  

In November 2006 private medical records, there was minimal 
enlargement of the liver.  The Veteran reported fatigue, 
generalized malaise, and abdominal discomfort.  In an August 2008 
letter, a private examiner noted significant inflammation of the 
liver and fibrosis. 

In a November 2006 VA liver examination, the Veteran denied 
incapacitating episodes, abdominal pain, and weight loss.  He 
reported fatigue, but no nausea, vomiting, arthralgia, or right 
upper quadrant pain.  He did not need bed rest and there was no 
current treatment, to include medications or diet.  It was noted 
that the Veteran received Interferon from December 2005 to June 
2006 and incurred side effects such as depression, weight loss, 
nausea, and vomiting.  The examiner noted the presence of liver 
fibrosis but no malnutrition.

In a January 2007 private medical record, the Veteran was non-
responsive to pegylated Interferon.  He reported vague abdominal 
discomfort, but stable weight and adequate appetite.  

In a March 2007 letter, the Veteran's employer stated that the 
Veteran was a sales representative.  He noted that from 2000 to 
2004 the Veteran worked 8 to 10 hour days and was a considerable 
asset to the company.  In the past 2 years, however, the employer 
noted that the Veteran's attendance and work days were greatly 
affected, and because his was commission-based, his salary had 
also been directly affected.  

In a March 2007 letter, a private examiner noted that the Veteran 
had episodes of pain and tired easily and often.  The examiner 
noted that the Veteran needed to stay home in bed, even though he 
did not want to, and had great difficulty working.  In a February 
2007 private medical record, the examiner noted that the 
Veteran's pain in the right upper quadrant was improved and he 
had been placed on Interferon in October 2005.  In an April 2007 
private medical record, there was chronic right upper quadrant 
pain and fatigue, but no weight loss, nausea, or vomiting.  A 
June 2007 private record noted failed treatment with interferon 
and ribavirin.  The Veteran reported right upper quadrant pain 
and fatigue.  In a November 2007 private record, there was 
chronic right upper quadrant pain and fatigue.  In private 
medical records from August 2006 through November 2007, the 
Veteran's weight was noted as approximately 200 to 207 pounds, 
although a March 2007 record noted 195 pounds.  In a June 2008 
private record, there was right upper quadrant pain.  The Veteran 
reported nausea that was improved by his medication.  

A September 2008 VA liver examination was conducted.  The Veteran 
reported no incapacitating episodes, but reported fatigue, 
nausea, right upper quadrant pain, a weight loss of 30 pounds 
over 7 months, and malaise.  He was working approximately 25 
hours per week.  Upon examination, there was no malnutrition, no 
liver medications, and no hepatomegaly.  There were abnormal 
liver function tests and liver-enzyme elevation.  

In a January 2009 letter, a private examiner noted that the 
Veteran was in constant pain with daily chronic fatigue, general 
malaise, and nausea.  There had been a reduction in his salary.  
Currently, the Veteran was taking vitamins to insure optimal 
health.  

At the September 2009 Board hearing, the Veteran reported daily 
fatigue, abdominal pain, malaise, and nausea.  He stated that he 
took a nap every afternoon, from 1 or 2 to 4 or 5, and slept from 
8 or 9 every night until 5 am.  He stated that that his Zegerid 
medication helped get him through the day.  The Veteran reported 
that his weight went up and down.  He also stated that recently, 
his private physician found something on his liver, and that he 
was going to go in for additional testing.  He also stated that 
his condition had worsened since his last VA examination.  

The Board finds that, upon a review of the evidence of record, a 
40 percent initial evaluation is warranted.  A 40 percent 
evaluation contemplates hepatitis C manifested by daily fatigue, 
malaise, and anorexia, with minor weight loss and hepatomegaly, 
or incapacitating episodes (with symptoms such as fatigue 
malaise, nausea, vomiting, anorexia, arthralgia and right upper 
quadrant pain) having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12-month period.  The Veteran 
has consistently denied incapacitating episodes.  Throughout the 
time period, however, the Veteran has reported daily fatigue and 
malaise.  In a November 2006 private medical record, it was note 
that the Veteran's liver was minimally enlarged (hepatomegaly).  
Additionally, at the November 2006 VA examination, he denied 
right upper quadrant pain and weight loss, but in February, 
April, and November 2007, he reported right upper quadrant pain 
and nausea.  In June 2008, the nausea was improved.  At the 
September 2008 VA examination, there was fatigue, nausea, right 
upper quadrant pain, malaise, and abdominal pain.  Although the 
Veteran reported weight loss at the examination, his weight was 
not taken and his 2007 private medical records show that he 
maintained approximately the same weight.  The examiner found no 
hepatogemaly.  Thus the Veteran's reported symptoms include daily 
fatigue, malaise, right upper quadrant pain, and nausea.  
Although it is unclear whether there is hepatomegaly, a November 
2006 private examiner found there was.  Accordingly, the 
Veteran's symptoms more nearly approximate the criteria for a 40 
percent evaluation.  38 C.F.R. § 4.7.  A 60 percent evaluation, 
however, is not warranted as the evidence does not indicate a 
substantial weight loss.  The Veteran is competent to report a 30 
pound weight loss but the Board does not find this statement 
credible, considering that the year before he had maintained a 
steady weight.  Additionally, a 100 percent evaluation is not for 
assignment because the Veteran's description of his symptoms does 
not indicate that they are debilitating.  Although his employment 
has suffered and he must take daily naps, he is able to work 
approximately 25 hours per week and does not suffer from 
malnutrition.  

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  But the other diagnostic codes for 
digestive disorders are inapplicable to the Veteran's hepatitis 
C.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7351 (2010).  
After review of the evidence, a rating in excess of 40 percent is 
not warranted at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); see also 
Fenderson, 12 Vet. App. at 126.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  An exceptional or unusual disability picture occurs 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of 40 percent is provided for 
certain manifestations of the service-connected hepatitis C but 
the medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's hepatitis C, as the criteria assess his symptoms, to 
include fatigue, malaise, nausea, right upper quadrant pain, and 
hepatomegaly.  In the absence of any additional factors, this 
issue need not be referred for consideration of an extraschedular 
rating.  However, as discussed below in the remand portion of 
this decision, further evidentiary development is required to 
determine whether or not an initial rating above 40 percent is 
warranted for the Veteran's service-connected hepatitis C 
condition.  


ORDER

An initial evaluation of 40 percent, but no more, for hepatitis C 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

As mentioned above, although the Veteran's initial rating claim 
is being granted in part, a remand also is required in this case 
to determine if an evaluation in excess of 40 percent or a staged 
rating upon a new examination is warranted.  In particular, a 
remand is required to obtain private medical records, to provide 
the Veteran with a current examination, and to obtain AOJ 
consideration of newly-submitted evidence.  

VA's duty to assist claimants in obtaining the evidence needed to 
substantiate a claim includes making reasonable efforts to obtain 
private medical records.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(1).  Here, at the September 2009 Board hearing 
the Veteran reported that a bump had recently been found on his 
liver and that he was going to be seeing his private physician, 
Dr. Vittorio Fiorenza.  Accordingly, an attempt must be made to 
obtain records of this treatment from Dr. Fiorenza for purposes 
of ascertaining the current status of the Veteran's hepatitis C 
condition.

In addition, VA's duty to assist includes providing a new medical 
examination when a veteran asserts or provides evidence that a 
disability has worsened and the available evidence is too old for 
an adequate evaluation of the current condition.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. 
§ 3.326(a) (2010).  The most recent VA liver examination was in 
September 2008.  At the September 2009 Board hearing, the Veteran 
asserted that the symptoms caused by his hepatitis C have 
worsened since the time of that examination.  Accordingly, on 
remand, the Agency of Original Jurisdiction (AOJ) must provide 
the Veteran with a new liver examination. 

Finally, in May 2009, the Veteran submitted an April 2009 letter 
from his private physician and a lay statement.  These documents 
were received after issuance of the most recent SSOC and were 
submitted without a waiver of initial AOJ consideration.  
Pertinent evidence submitted by the Veteran must be referred to 
the AOJ for review and preparation of an SSOC unless this 
procedural right is waived in writing by the Veteran.  38 C.F.R. 
§§ 19.37, 20.1304 (2010).  Accordingly, a remand is required for 
initial AOJ consideration of this new evidence.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical 
Centers and obtain and associate with the 
claims file all outstanding records of 
treatment pertaining to the Veteran's 
hepatitis C from 2005 to the present.  If any 
requested records are not available, or the 
search for any such records otherwise yields 
negative results, that fact must clearly be 
documented in the claims file.

2.  After obtaining any required releases 
from the Veteran, obtain records of all 
private treatment received from Dr. Vittorio 
Fiorenza from June 2009 to the present.  Also 
obtain the results of testing that was 
reportedly done for the hepatitis condition 
at Samaritan Hospital, Albany, New York, in 
approximately September 2009, to include any 
biopsy results.  

3.  Contact the Veteran and afford him the 
opportunity to identify by name, address and 
dates of treatment or examination any medical 
records that pertain to his hepatitis C.  
Subsequently, and after securing the proper 
authorizations where necessary, obtain any 
records that are not already contained in the 
claims file.  

4.  In view of the reported impact the 
Veteran's hepatitis C condition has had on 
his employment for the past several years, a 
Social and Industrial Survey should be 
provided.  

5.  Following the completion of the above, 
schedule the Veteran for a comprehensive 
examination to determine the current severity 
of his service-connected hepatitis C and 
provide the appropriate examination 
worksheet(s).  The claims folder must be made 
available to the examiner for review.  All 
indicated tests and studies, if any, must be 
accomplished, and all clinical findings must 
be reported in detail and correlated to a 
specific diagnosis.  The examiner must 
describe all symptomatology due to the 
Veteran's service-connected hepatitis C.  In 
particular, the examiner must indicate 
whether the Veteran has "incapacitating 
episodes" (defined as periods of acute signs 
and symptoms with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain 
with symptoms severe enough to require bed 
rest and treatment by a physician).  If so, 
provide frequency of episodes and total 
duration of episodes over each of the past 
12-month periods starting in December 
2005.  

Additionally, the examiner is specifically 
requested to comment on the presence and 
severity (e.g. near-constant, debilitating, 
daily or intermittent), as appropriate, of 
fatigue, malaise, anorexia, weakness, weight 
gain, and weight loss, right upper quadrant 
pain and hepatomegaly.  

Finally, the examiner is specifically 
requested to address the presence and/or 
absence of weight loss and the presence 
and/or absence of hepatomegaly, to include 
undertaking any diagnostic testing that is 
required to make such a confirmation.

6.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken on remand, the claim must be 
readjudicated, to include consideration of 
all documents added to the claims file since 
the April 2009 SSOC.  If the claim remains 
denied, a supplemental statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


